NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MYTEE PRODUCTS, INC.,
Plain,tiff-Appellant, `
V.
HARRIS RESEARCH, INC.,
Defendant-Cross Appellant,
AND
DOES 1 THROUGH 20,
Defendants.
2010-1207, -1226
Appea1s from the United States District C0urt for the
S0uthern District of Ca1if0rnia in case n0. 06-CV-1854,
Magistrate Judge Cathy Ann Benciveng0.
MYTEE PRODUCTS, INC.,
Plaintiff-Appellant,
VI
HARRIS RESEARCH, INC.,
Defendant-Appellee,
AND

MYTEE PRODUCTS V. HARRIS RESEARCH 2
DOES 1 THROUGH 20,
Defen,dants.
2010-1457
Appeal from the United States District Court for the
Southern District of California in case no. 06-CV-1854,
Magistrate Judge Cathy Ann Bencivengo.
ON MOTION
PER CUR1AM.
ORDER
Mytee Products, Inc. moves to treat the above-
captioned cases as companion cases for purposes of oral
argument and to remove 2010-1457 from the April argu-
ment calendar
Upon consideration thereof,
IT ls 0RDEREn THAT:
Tl1e motions are g'ranted. The cases will be resched-
uled on a subsequent argument calendar as companion
cases.
FoR THE CoURT
MAR 1 8  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Anthony J. Dain, Esq.
Shaun L. Peck, Esq.
FILED
88 \|.3. COUET 0F APPEALS FM
THE FEDEHA!. C|RCUlT
HAR 1 BZ011
.|All HORBALY
C|.ERK